Citation Nr: 0510165	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for postoperative residuals of a small bowel 
obstruction due to adhesions.  
	
2.  Whether new and material evidence has been submitted to 
reopen a previously claim of entitlement to service 
connection for thoracic kyphosis with lumbar scoliotic double 
curve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to March 
1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In these determinations, the RO declined to reopen 
previously denied claims of service connection for 
postoperative residuals of a small bowel obstruction due to 
adhesions and for thoracic kyphosis with lumbar scoliotic 
double curve.  The veteran disagreed and this appeal ensued.  

In this decision, the Board reopens the claims.  The reopened 
claims are addressed in the REMAND portion of this document 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied service 
connection for postoperative residuals of a small bowel 
obstruction due to adhesions and for thoracic kyphosis with 
lumbar scoliotic double curve; the veteran did not perfect an 
appeal from this rating action.  

2.  The evidence associated with the claims file after the 
April 1994 rating decision is neither cumulative nor 
redundant, bears directly and substantially upon the specific 
matters under consideration, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claims.  



CONCLUSIONS OF LAW

1.  The April 1994 rating decision, which denied entitlement 
to service connection for postoperative residuals of a small 
bowel obstruction due to adhesions and for thoracic kyphosis 
with lumbar scoliotic double curve, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004). 

2.  The record includes new and material evidence to reopen 
the claims for service connection for postoperative residuals 
of a small bowel obstruction due to adhesions and for 
thoracic kyphosis with lumbar scoliotic double curve.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.   See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision 
concerning these claims was made after November 9, 2000, the 
date the VCAA was enacted.  

This claim arose from a March 2000 application to reopen the 
previously denied claims.  The veteran disagreed with the 
initial rating action and the RO issued a statement of the 
case in September 2002 that listed the evidence considered, 
the legal criteria for evaluating the claims, and the 
analysis of the facts as applied to those criteria, thereby 
again informing him of the information and evidence necessary 
to substantiate the claims.  In various letters, beginning 
with a June 2001 letter, the RO informed the veteran of VA's 
duty to notify him in obtaining outstanding evidence, what 
the evidence must show to reopen the claims and establish 
entitlement to service connection, what information or 
evidence was still needed from him, what he could do to help 
with his claim, when and where to send information, and what 
to do if he had questions or needed assistance.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment and 
the records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in him possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio, 16 Vet. App. at 187.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of him claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II , to 
decide the appeal would not be prejudicial error to the 
appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes the service medical records, 
VA and private treatment records identified by the appellant, 
VA examinations, and documents received on multiple occasions 
from the appellant and his representative.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  It appears that all evidence 
identified by the appellant relative to the claims have been 
obtained and associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

The veteran ultimately seeks service connection for 
postoperative residuals of a small bowel obstruction due to 
adhesions and for thoracic kyphosis with lumbar scoliotic 
double curve.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.   
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In an April 1994 rating decision, the RO denied the claims of 
entitlement to service connection for postoperative small 
bowel obstruction due to adhesions and for thoracic kyphosis 
with lumbar scoliotic double curve.  The RO reasoned that the 
evidence demonstrated the claimed disorders existed prior to 
service and were not permanently aggravated in service.  The 
RO notified the veteran of that determination by a May 1994 
letter.  He expressed disagreement with that determination in 
a May 1994 statement and the RO issued a statement of the 
case regarding these issues in June 1994.  The veteran did 
not, however, file a timely substantive appeal to perfect his 
appeal and confer appellate jurisdiction on the Board.  
Inasmuch as he did not perfect an appeal from the March 1994 
rating decision, that decision is final and may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claims.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claims will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2004).  The new regulatory definition, though, is 
effective only for claims to reopen received on or after 
August 29, 200 1.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
This claim to reopen having been received prior to August 29, 
2001, the following regulation defines new and material 
evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1992 
rating decision is of concern for the purpose of reopening 
the claims.  The evidence is presumed credible for the 
purposes of reopening the claims unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence in existence at the time of the March 1994 
determination included the service medical records, which 
showed a history of bowel blockage with a temporary colostomy 
at four years of age.  In service, adhesions were noted 
around the area where his colostomy had been performed, and 
he underwent remedial surgery.  Postoperative course was 
satisfactory and without complications.  Also during his 
service, a pre-service history of spinal kyphosis and rotary 
dextroscoliosis was noted.  A Medical Board concluded that 
the back disorders pre-existed service and were not 
permanently aggravated in service.  

The evidence submitted since that 1994 determination consists 
of evidence that the veteran injured his back in January 
1996, after service.  More recent treatment records 
pertaining to the veteran have also been submitted, including 
an April 2002 consultation report that noted significant 
congenital spinal disorders.  The record also includes a 
transcript of the veteran's hearing testimony in July 2004.   

After his hearing, the veteran submitted a statement from a 
physician the Regional Physician Network (RPN) who indicated 
that the veteran's heavy exertion during service aggravated 
his pre-existing back condition and that he has recurrent 
pains most likely secondary to the surgery in service.  
Pertinent evidence received by the Board necessitates a 
return of the case to the RO for review, consideration, and 
preparation of a supplemental statement of the case prior to 
a Board decision, unless there has been a waiver of such 
referral.  38 C.F.R. § 20.1304 (2004).  There was no such 
referral, but in this case there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
The letter from RPN provides evidence relevant to the key 
element of this claim, namely the relationship of the claimed 
disabilities to the veteran's service.  As it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the letter constitutes new 
and material evidence.  The veteran's claims are reopened.  


ORDER

The previously denied claims of entitlement to service 
connection for postoperative residuals of a small bowel 
obstruction due to adhesions and for thoracic kyphosis with 
lumbar scoliotic double curve are reopened.  


REMAND

Prior to appellate adjudication, these claims require 
additional evidentiary development.  The veteran indicated he 
had applied for and had been receiving benefits from the 
Social Security Administration (SSA).  Efforts to obtain any 
records pertaining to that claim have not been accomplished 
and neither the documentation nor the medical evidence used 
to arrive at a determination is of record.  The duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although SSA decisions 
are not controlling for VA purposes, they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty 
to assist the veteran in gathering such records.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; 
Masors v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  Obtain from the Social Security 
Administration copies of all medical 
records pertinent to the veteran's award 
of disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, that fact should 
be recorded in the claims folder.  

2.  After undertaking any additional 
development, including any necessary VA 
examinations to determine the etiology of 
the claimed disabilities, the case should 
again be reviewed on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


